TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00592-CV





Time Insurance Agency, Inc., Appellant


v.


Chuck Farrell Electric, Inc., Appellee





FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY

NO. 223,594, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING





PER CURIAM


	Appellant Time Insurance Agency, Inc. has filed a motion to dismiss this appeal. 
The motion is granted.  Tex. R. App. P. 59(a)(1)(B).
	The appeal is dismissed.

Before Chief Justice Carroll, Justices Jones and B. A. Smith
Dismissed on Appellant's Motion
Filed:   November 22, 1995
Do Not Publish